Citation Nr: 1438277	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.

3. Entitlement to an initial rating in excess of 20 percent for prostate cancer, status post prostatectomy.

4. Entitlement to service connection for bilateral knee arthritis, status post bilateral knee replacement. 


REPRESENTATION

Appellant represented by:	Stephen Gragg, Agent



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted claims for service connection for bilateral hearing loss, tinnitus, and prostate cancer, and assigned initial 10 percent, 10 percent, and 0 percent ratings, respectively  The decision also denied a claim for service connection for bilateral knee arthritis.  In a later March 2012 rating decision, the RO increased the Veteran's initial rating for prostate cancer to 20 percent, effective as of the date of claim.

As will be discussed below, the Veteran withdrew his appeal as to all of the issues listed above.


FINDING OF FACT

On June 2, 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his agent, withdrew his appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met for the claim for an initial rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for withdrawal of a substantive appeal have been met for the claim for an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3. The criteria for withdrawal of a substantive appeal have been met for the claim for an initial rating in excess of 20 percent for prostate cancer, status post prostatectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4. The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for bilateral knee arthritis, status post bilateral knee replacement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On June 2, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's agent that the Veteran wished to withdraw his appeal, as he received a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran also cancelled his videoconference hearing, which was scheduled for August 2014.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.

The Veteran's written notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number.  See statement dated May 30, 2014.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The claim of entitlement to an initial rating in excess of 20 percent for prostate cancer, status post prostatectomy, is dismissed.

The claim of entitlement to service connection for bilateral knee arthritis, status post bilateral knee replacement, is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


